Citation Nr: 0820358	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  95-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to November 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction over this case has been transferred to 
the RO in St. Petersburg, Florida.  This case was most 
recently before the Board in October 2005.

The Board's October 4, 2005 decision denied the issue on 
appeal.  The veteran appealed the October 2005 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 memorandum decision, the Court 
vacated the Board's October 2005 decision and remanded the 
claim for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's November 2007 memorandum decision (page 4), in 
discussing VA's duty to assist, noted as follows: 

The record on appeal does not contain a 
record request for any records between 
August 1960 and December 1960, the dates 
which correspond to the early part of the 
appellant's service aboard the Taconic.  
Moreover, regardless of what records VA 
has requested, there are no SMRs in the 
record before the Court that cover the 
period of time between August 30, 1960, 
and May 1962.  In sum, the Court is 
unable to ascertain exactly what records 
the NPRC provided, what records VA 
requested, and ultimately, whether VA 
did, indeed, obtain all relevant records 
with respect to the appellant's claim, as 
VA is obligated to do.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c).  Without 
clearer evidence of VA's efforts to 
obtain records, specifically SMRs 
covering the appellant's service in 1960, 
the Court concludes both that VA has not 
fulfilled its duty to assist the claimant 
in this case, and that the "record is 
... inadequate" and remand is necessary.  
Tucker, 11 Vet. App. at 374.

The Court's November 2007 memorandum decision (page 5) also 
commented as follows:

Additionally, although there are deck 
reports of record for the U.S.S. Taconic 
beginning with September 23, 1960, (R. at 
1750), the record on appeal contains no 
earlier deck records, even though the 
appellant's service aboard the Taconic 
began in August 1960. R. at 5.  Thus, 
although the Board relied on the deck 
logs from the Taconic in reaching its 
decision, the absence of records from the 
Taconic for a portion of the time when 
the appellant served on board casts some 
doubt on the Board's analysis of the 
logs' contents.  . . . . On remand, the 
Board (and appellant, as necessary) 
should ascertain that all necessary steps 
to secure the appellant's SMRs and deck 
logs are undertaken.

It appears the veteran was last sent a VCAA notice letter in 
March 2005.  As the veteran did not receive any notice 
regarding the assignment of a disability rating or effective 
date, in the event of award of any benefit sought, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
AOJ will have the opportunity to correct such deficiency on 
remand.


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the veteran's service 
connection claim in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2007).  In particular, the veteran 
should be provided with (1) notice of 
what information or evidence is necessary 
to substantiate the claim; (2) notice of 
what subset of the necessary information 
or evidence, if any, that the claimant is 
to provide; (3) notice of what subset of 
the necessary information or evidence, if 
any, that the VA will attempt to obtain; 
and (4) a general notification that the 
claimant may submit any other evidence he 
has in his possession that may be 
relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
see also Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).   

The AOJ should also provide the veteran 
appropriate notice as to the assignment 
of a disability rating and effective date 
in the event of award of any benefit 
sought, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ should make a further attempt 
to obtain additional (if any) service 
medical records (including clinical 
records), from all appropriate sources, 
covering the veteran's entire period of 
service beginning in May 1960, (but in 
particular, from August 1960 to December 
1960), and associate them with the claims 
file.  The unavailability, or inability 
to obtain, any additional service medical 
records, in particular for the period 
from August 1960 to December 1960, after 
all efforts have been exhausted, should 
be documented in the claims folder.  

3.  Request from the proper Federal 
custodian the deck logs from the USS 
Taconic for August 1, 1960 to September 
22, 1960.  The unavailability, or 
inability to obtain, deck logs for the 
specified period, after all efforts have 
been exhausted, should be documented in 
the claims folder.

4.  The RO should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination), arrange for such 
development.

5.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for a cervical spine 
disability.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




